Title: Enclosure: Thomas Jefferson’s Certificate of Acquaintance with Alexander Quarrier, 7 June 1812
From: Jefferson, Thomas
To: Quarrier, Alexander


            I hereby certify that I have known Alexander Quarrier about 37. years. my first acquaintance with him was in 1775. in Philadelphia, where he carried on the business of a coachmaker. he afterwards removed to Richmond in Virginia, where he carried on the same business of coachmaking many years, during which I knew him well, and that he held there respectable offices under the state. I understand he is at this time living in the Western part of Virginia, from whence I have recieved a letter from him. I always supposed him to be a native of Scotland, as well from other information as from his dialect. Given under my hand this 7th day of June 1812. 
            
              
                Th: Jefferson
              
              
                Monticello in Virginia.
              
            
          